Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (US 2004/0263401, hereby referred as Ikuta) in view of Dupuy et al. (US 2014/0091880, hereby referred as Dupuy).  

Regarding claim 1, 
Ikuta discloses;
A radiation booster bar comprising (figure 1A, radiation booster bar 1): 
first and second substantially parallel conductive surfaces (first and second parallel conductive surfaces 2 and 4); 
a dielectric material that supports the first and second conductive surfaces (dielectric material 6 between surfaces 2 and 4); 
wherein the radiation booster bar has a slim width factor greater than 2, the slim width factor being a ratio between a length and a width of the radiation booster bar (see paragraphs [0083] and [0109]-[0110], even though discloses a frequency scaling to have a various size for achieving desired frequency of operation for the antenna to have a suitable and miniaturized antenna for the device, when the length is 35mm, the width is 5 mm).

Ikuta does not disclose;
Wherein the first and second conductive surfaces are connected at two opposite ends of a longest edge of the first or second conductive surface so that a first resonant frequency of the radiation booster bar is higher than a highest frequency of a first frequency region of operation of the radiation booster bar.  

However, Dupuy teaches; 
Wherein the first and second conductive surfaces are connected at two opposite ends of a longest edge of the first or second conductive surface so that a first resonant frequency of the radiation booster bar is higher than a highest frequency of a first frequency region of operation of the radiation booster bar (figure 5, the upper and lower conductive surfaces are connected to each other by the conductive via).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second conductive surfaces are connected at two opposite ends of a longest edge of the first or second conductive surface so that a first resonant frequency of the radiation booster bar is higher than a highest frequency of a first frequency region of operation of the radiation booster bar, as taught by Dupuy, into Ikuta in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials.

Regarding claim 3, 
Ikuta does not disclose;
Wherein the first and second conductive surfaces are connected by at least one via.  

However, Dupuy teaches; 
Wherein the first and second conductive surfaces are connected by at least one via (figure 5, the upper and lower conductive surfaces are connected to each other by the conductive via).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second conductive surfaces are connected by at least one via, as taught by Dupuy, into Ikuta in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials.

Regarding claim 6, 
Ikuta discloses;
When connected to a test platform comprising a square conductive surface (see figure 1A, elongated shape of element 1) acting as ground plane (ground plane 13) and having sides measuring 60 centimeters (length and height of radiation booster bar 1. See figure 1A. Further, see paragraph [0083] for disclosing the physical dimension of the radiation booster bar), the radiation booster bar being mounted close to a central point of the first conductive surface (conductive surface 4) and extending perpendicularly from the first conductive surface in a monopole configuration (see figure 1A), and being electrically connected to a connector (element 1 connected to element 14).

Ikuta and Dupuy, as modified, does not disclose;
Wherein: the radiation booster bar has a first resonance frequency greater than 3.0 times a reference frequency of 900 MHz; and a radiation efficiency measured for the radiation booster bar in the test platform at the reference frequency of 900 MHz is less than 10%.
However, Ikuta and Dupuy teach using different frequency bands.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein: the radiation booster bar has a first resonance frequency greater than 3.0 times a reference frequency of 900 MHz to achieve desired frequency bands, since the claimed frequency ranges appear to be an obvious matter of engineering design choice and does not serve in any way to patentably distinguish the claimed invention from the applied prior art.

Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a radiation efficiency measured for the radiation booster bar in the test platform at the reference frequency of 900 MHz is less than 10% to achieve desired frequency of operation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 7, 
Ikuta and Dupuy, as modified, does not disclose; 
Wherein the radiation efficiency measured for the radiation booster bar in the test platform at the reference frequency of 900MHz is less than 2.5%.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the radiation efficiency measured for the radiation booster bar in the test platform at the reference frequency of 900MHz is less than 2.5% to achieve desired frequency of operation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8, 
Ikuta discloses;
A radiation booster bar comprising (figure 1A, radiation booster bar 1): 
first and second substantially parallel conductive surfaces (first and second parallel conductive surfaces 2 and 4); 
a dielectric material that supports the first and second conductive surfaces (dielectric material 6 between surfaces 2 and 4); 
wherein the radiation booster bar has a slim width factor greater than 2, the slim width factor being a ratio between a length and a width of the radiation booster bar (see paragraphs [0083] and [0109]-[0110], even though discloses a frequency scaling to have a various size for achieving desired frequency of operation for the antenna to have a suitable and miniaturized antenna for the device, when the length is 35mm, the width is 5 mm).

Ikuta does not disclose;
Wherein the first and second conductive surfaces are connected substantially in the middle of two opposite edges of the first or second conductive surface such that a first resonant frequency of the radiation booster bar is higher than a highest frequency of a first frequency region of operation of the radiation booster. 

However, Dupuy teaches; 
Wherein the first and second conductive surfaces are connected substantially in the middle of two opposite edges of the first or second conductive surface such that a first resonant frequency of the radiation booster bar is higher than a highest frequency of a first frequency region of operation of the radiation booster (figure 5, the upper and lower conductive surfaces are connected to each other by the conductive via).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second conductive surfaces are connected substantially in the middle of two opposite edges of the first or second conductive surface such that a first resonant frequency of the radiation booster bar is higher than a highest frequency of a first frequency region of operation of the radiation booster, as taught by Dupuy, into Ikuta in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials.

Regarding claim 9, 
Ikuta does not disclose;
Wherein the first and second conductive surfaces are connected substantially in the middle of the two opposite edges of the first or second conductive surface by at least one via.  

However, Dupuy teaches; 
Wherein the first and second conductive surfaces are connected substantially in the middle of the two opposite edges of the first or second conductive surface by at least one via (figure 5, the upper and lower conductive surfaces are connected to each other by the conductive via).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second conductive surfaces are connected substantially in the middle of the two opposite edges of the first or second conductive surface by at least one via, as taught by Dupuy, into Ikuta in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials.

Regarding claim 16, 
Ikuta discloses;
When connected to a test platform comprising a square conductive surface (see figure 1A, elongated shape of element 1) acting as ground plane (ground plane 13) and having sides measuring 60 centimeters (length and height of radiation booster bar 1. See figure 1A. Further, see paragraph [0083] for disclosing the physical dimension of the radiation booster bar), the radiation booster bar being mounted close to a central point of the first conductive surface (conductive surface 4) and extending perpendicularly from the first conductive surface in a monopole configuration (see figure 1A), and being electrically connected to a connector (element 1 connected to element 14). 

Ikuta and Dupuy, as modified, does not disclose;
Wherein: the radiation booster bar has a first resonance frequency greater than 3.0 times a reference frequency of 900 MHz, and a radiation efficiency measured for the radiation booster bar in the test platform at the reference frequency of 900MHz is less than 10%.  

However, Ikuta and Dupuy teach using different frequency bands.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein: the radiation booster bar has a first resonance frequency greater than 3.0 times a reference frequency of 900 MHz to achieve desired frequency bands, since the claimed frequency ranges appear to be an obvious matter of engineering design choice and does not serve in any way to patentably distinguish the claimed invention from the applied prior art.

Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a radiation efficiency measured for the radiation booster bar in the test platform at the reference frequency of 900 MHz is less than 10% to achieve desired frequency of operation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 17, 
Ikuta and Dupuy, as modified, does not disclose; 
Wherein the radiation efficiency measured for the radiation booster bar in the test platform at the reference frequency of 900 MHz is less than 2.5%.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radiation efficiency measured for the radiation booster bar in the test platform at the reference frequency of 900 MHz is less than 2.5% to achieve desired frequency of operation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 18, 
Ikuta discloses;
A radiation booster bar comprising (figure 1A, radiation booster bar 1): 
first and second substantially parallel conductive surfaces (first and second parallel conductive surfaces 2 and 4); 
a dielectric material that supports the first and second conductive surfaces (dielectric material 6 between surfaces 2 and 4); 
wherein the radiation booster bar has a slim height factor greater than 3, the slim height factor being a ratio between a length and a height of the radiation booster bar (see paragraphs [0083] and [0109]-[0110], even though discloses a frequency scaling to have a various size for achieving desired frequency of operation for the antenna to have a suitable and miniaturized antenna for the device, when the length is 35mm, the width is 5 mm), and
wherein the radiation booster bar has a maximum size smaller than 1/15 of the free- space wavelength corresponding to a lowest frequency of a first frequency region of operation (see paragraphs [0083] and [0109]-[0110], even though discloses a frequency scaling to have a various size for achieving desired frequency of operation for the antenna to have a suitable and miniaturized antenna for the device, when the length is 35mm, the width is 5 mm).

Ikuta does not disclose;
First and second substantially parallel conductive surfaces connected by at least one via.

However, Dupuy teaches; 
First and second substantially parallel conductive surfaces connected by at least one via (figure 5, the upper and lower conductive surfaces are connected to each other by the conductive via).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate first and second substantially parallel conductive surfaces connected by at least one via, as taught by Dupuy, into Ikuta in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials.
 
Regarding claim 19, 
Ikuta discloses;
Wherein the radiation booster bar (figure 1A, radiation booster bar 1) has a maximum size smaller than 1/25 of the free-space wavelength corresponding to the lowest frequency of the first frequency region of operation (see paragraphs [0083] and [0109]-[0110], even though discloses a frequency scaling to have a various size for achieving desired frequency of operation for the antenna to have a suitable and miniaturized antenna for the device, when the length is 35mm, the width is 5 mm).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (US 2004/0263401, hereby referred as Ikuta) in view of Dupuy et al. (US 2014/0091880, hereby referred as Dupuy) as applied to claim 1 above, and further in view of Chen et al. (US Patent No. 5,644,319, hereby referred as Chen). 
Regarding claim 2, 
Ikuta, as modified, does not disclose;
Wherein the dielectric material is air.  

However, Chen teaches;
Wherein the dielectric material is air (figure 2, see col. 1, lines 40-60, the antenna with air dielectric).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the dielectric material is air, as taught by Chen, into Ikuta as modified in order to broaden the bandwidth of an internal antenna for portable communication system.

Claims 4-5, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (US 2004/0263401, hereby referred as Ikuta) in view of Dupuy et al. (US 2014/0091880, hereby referred as Dupuy) as applied to claims 1 and 8 above, and further in view of Achour et al. (US Patent No. 7,764,232, hereby referred as Achour). 
Regarding claim 4, 
Ikuta, as modified, does not disclose;
Wherein the first and second conductive surfaces are connected at each end of an edge of the first conductive surface by two vias. 
However, Achour teaches;
Wherein the first and second conductive surfaces are connected at each end of an edge of the first conductive surface by two vias (see figure 2, vias 212 of the end of the bottom and upper metal surfaces). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second conductive surfaces are connected at each end of an edge of the first conductive surface by two vias, as taught by Achour, into Ikuta as modified in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials. In addition, CRLH metamaterials may be used to develop new applications and to construct new devices that may not be possible with RH materials.

Regarding claim 5, 
Ikuta discloses;
Wherein the radiation booster bar has a rectangular shape and the first and second conductive surfaces are substantially the same size (radiation booster bar 1, first and second parallel conductive surfaces 2 and 4).

Ikuta and Dupuy, as modified, does not disclose; 
Wherein the radiation booster bar comprises four vias, one at each corner of the first conductive surface.

However, Achour teaches;
Wherein the radiation booster bar comprises four vias, one at each corner of the first conductive surface (see figure 2, vias 212 between the bottom and upper metal surfaces). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radiation booster bar comprises four vias, one at each corner of the first conductive surface, as taught by Achour, into Ikuta as modified in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials. In addition, CRLH metamaterials may be used to develop new applications and to construct new devices that may not be possible with RH materials.

Regarding claim 10, 
Ikuta, as modified, does not disclose;
Wherein the first and second conductive surfaces are also connected at both ends of an edge of the first or second conductive surface.  

However, Achour teaches;
Wherein the first and second conductive surfaces are also connected at both ends of an edge of the first or second conductive surface (see figure 2, vias 212 of the end of the bottom and upper metal surfaces). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second conductive surfaces are also connected at both ends of an edge of the first or second conductive surface, as taught by Achour, into Ikuta as modified in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials. In addition, CRLH metamaterials may be used to develop new applications and to construct new devices that may not be possible with RH materials.
 
Regarding claim 11, 
Ikuta, as modified, does not disclose;
The radiation booster bar of claim 8, further comprising two vias between the first and second conductive surfaces.  

However, Achour teaches;
The radiation booster bar of claim 8, further comprising two vias between the first and second conductive surfaces (see figure 2, vias 212 of the end of the bottom and upper metal surfaces). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate two vias between the first and second conductive surfaces, as taught by Achour, into Ikuta as modified in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials. In addition, CRLH metamaterials may be used to develop new applications and to construct new devices that may not be possible with RH materials.
  
Regarding claim 12, 
Ikuta discloses;
Wherein the radiation booster bar has a rectangular shape and the first and second conductive surfaces are substantially the same size (radiation booster bar 1, first and second parallel conductive surfaces 2 and 4).

Ikuta and Dupuy, as modified, does not disclose; 
Wherein the radiation booster bar comprises one via at each corner of the first conductive surface. 

However, Achour teaches;
Wherein the radiation booster bar comprises one via at each corner of the first conductive surface (see figure 2, vias 212 between the bottom and upper metal surfaces). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radiation booster bar comprises one via at each corner of the first conductive surface, as taught by Achour, into Ikuta as modified in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials. In addition, CRLH metamaterials may be used to develop new applications and to construct new devices that may not be possible with RH materials.

Regarding claim 13, 
Ikuta and Dupuy, as modified, does not disclose; 
Wherein the first and second conductive surfaces are also connected at both ends of an edge of the first or second conductive surface.  

However, Achour teaches;
Wherein the first and second conductive surfaces are also connected at both ends of an edge of the first or second conductive surface (see figure 2, vias 212 between the bottom and upper metal surfaces). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second conductive surfaces are also connected at both ends of an edge of the first or second conductive surface, as taught by Achour, into Ikuta as modified in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials. In addition, CRLH metamaterials may be used to develop new applications and to construct new devices that may not be possible with RH materials.

Regarding claim 14, 
Ikuta and Dupuy, as modified, does not disclose; 
Wherein the first and second conductive surfaces are connected at each end of an edge of the first conductive surface by at least one via.  

However, Achour teaches;
Wherein the first and second conductive surfaces are connected at each end of an edge of the first conductive surface by at least one via (see figure 2, vias 212 between the bottom and upper metal surfaces). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second conductive surfaces are connected at each end of an edge of the first conductive surface by at least one via, as taught by Achour, into Ikuta as modified in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials. In addition, CRLH metamaterials may be used to develop new applications and to construct new devices that may not be possible with RH materials.
 
Regarding claim 15, 
Ikuta and Dupuy, as modified, does not disclose; 
The radiation booster bar of claim 13, further comprising first and second vias between the first and second conductive surfaces at two ends of an edge of the first conductive surface.  

However, Achour teaches;
The radiation booster bar of claim 13, further comprising first and second vias between the first and second conductive surfaces at two ends of an edge of the first conductive surface (see figure 2, vias 212 between the bottom and upper metal surfaces). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate first and second vias between the first and second conductive surfaces at two ends of an edge of the first conductive surface, as taught by Achour, into Ikuta as modified in order to be structured and engineered to exhibit electromagnetic properties that are tailored for specific applications and can be used in applications where it may be difficult, impractical or infeasible to use other materials. In addition, CRLH metamaterials may be used to develop new applications and to construct new devices that may not be possible with RH materials.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. US 2011/0248891 discloses a plurality of vias between at least two layers. 
Nero, JR, et al. US 2014/0375426 discloses four vias at the two edges of two conductive surfaces. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845